Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 131, 135, 136, 140, 149-150 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 10,771741) in view of Guo (US 20110249086) in view of Soni (US 20170111595).

Regarding claim 131, Reynolds teaches, a computer system (Fig. 1, el. 102, Col. 3, lines 42-48: the user devices 102a, 102b may include user interface 108a, 108b, respectively. The user devices 102a, 102b may be a desktop computer, a notebook, a laptop computer, a tablet computer, a handheld device, a smart-phone, a cellular phone, a thin client, or any other electronic device, computing system, wired or wireless device that contains multiple cameras, that may be used, at the same time, for video conferencing.), comprising: 
a display generation component; one or more cameras; one or more input devices; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (Col. 3, lines 42-48, 49-60: smart phone will include display, camera, processor and memory), the one or more programs including instructions for: 
while displaying the communication request interface, receiving, via the one or more input devices, a set of one or more inputs that includes joining/accept the video call request in response to receiving the set of one or more inputs that the user accept the video conference, displaying, via the display generation component, a live video communication interface for the live video communication session; while displaying the live video communication interface (Col. 4, lines 3-40).
Reynolds teaches user joining the video conference or accept a video conference request and selecting between using a first camera mode for the one or more cameras and using a second camera mode for the one or more cameras during a live video communication session (Col. 3, lines 50-67 and Col. 4, lines 15), in response to joining video conference, when the user join the video conferencing “reads on user select first object” it display video of the video conferencing and user also can select a video feed to be from first or second camera (Col. 4, lines 5-28).
Reynolds teach an interface that the user use to perform the previous steps {Col. 4, lines 2-15: the user interface 108 may include components used to receive input from a user on the user device 102 and transmit the input to another user device and display the information to the user on the user device 102. For example, the user interface 108 may display the video conference that the user is participating in by streaming a video stream from either a first or second camera of the user device 102. Further, the user interface 108 may also display different prompts, such as, a prompt to add an individual to the video conference, a prompt to end the video conference, or a prompt to change video conference settings. The video conference settings may include voice settings, display settings, camera settings, or any other settings that may be adjusted on the user device 102 and the video conferencing system 110 may prompt the user by displaying, on the user interface 108 of the user device 102 of the user, Jane Doe's information along with a question whether the user wishes to add Jane Doe to the conference).
detecting a change in a scene in the field-of-view of the one or more cameras (Col. 7, lines 38- col.8, lines 1-10: ser A, sitting in a conference room, is using user device 102a to participate in a video conference. An individual, carrying his/her mobile phone, enters the field of view of the second camera that is on the user device 102a. Utilizing NFC technology the user device 102a communicates with the individual's mobile phone allowing the video conferencing system 110 to determine that the individual is likely Jane Doe. The video conferencing system 110 determines that the individual is likely Jane Doe because the individual's mobile phone is registered under the name of Jane Doe. The video conferencing system 110 may then further analyze the second video stream to determine that the individual is in fact Jane Doe by using image and/or voice recognition software);  
and in response to detecting the change in the scene in the field-of-view of the one or more cameras (Col. 8, lines 35-65) in accordance with a determination that the first camera mode is selected for use, determining first or second camera mode is currently in use, (the user, who is participating on a video conference, may wish to add an individual to that ongoing video conference. The user may allow that individual to try and squeeze into the front facing camera's field of view so that both the individual and the user may be seen by other participants of the video conference and (Col. 8, lines 35-65)), so in other words, Reynolds detect change in the scene “another user in the filed of view” and in response adding the user to the conference and display the video of that user.
Reynolds does not explicitly teach selectable first and second graphical user interface objects as claimed or adjusting a representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the scene in the field-of-view of the one or more cameras.
Guo teaches interface that present objects to select between back and front camera and select to join video conference (Paragraph 167, 177).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Reynolds with Guo in order to improve the system and allow the user to select his preference through an easy presented interface which will enhance the user experience.
Soni teaches Adjusting representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the scene in the field-of-view of the one or more cameras (Paragraph 55, 17, 156).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Reynolds with Guo with Soni in order to improve the system provide an improved viewing experience to a viewer.
Regarding claim 135, Reynolds in view of Guo in view of Soni teaches, the detected change in the scene in the field-of-view of the one or more cameras includes a detected change in a number of subjects detected in the scene, and adjusting the representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the scene in the field-of-view of the one or more cameras includes adjusting the representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the number of subjects detected in the scene (Soni: Paragraph 55, 17, 156).
Regarding claim 136, Reynolds in view of Guo in view of Soni teaches, wherein adjusting the representation of the field- of-view of the one or more cameras during the live video communication session based on the detected change in the number of subjects detected in the scene is based on a determination of whether a subject in the field-of-view is stationary (Soni: Paragraph 55, 17, 156).
Regarding claim 140, Reynolds in view of Guo in view of Soni teaches, wherein the second selectable graphical user interface object is concurrently displayed with the live video communication interface that includes one or more other selectable controls for controlling the live video communication (Guo: Fig. 9-11, 33).
Regarding claim 149, see claim 131 rejection.
Regarding claim 150, see claim 131 rejection.
Claims 132-134 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 10,771741) in view of Guo (US 20110249086) in view of Soni (US 20170111595) in view of Modai (US 20140063176).

Regarding claim 132, Reynolds in view of Guo in view of Soni teaches, detected change in the scene in the field-of-view of the one or more cameras.
Reynolds in view of  Guo in view of Soni does not teach the detected change in the scene in the field-of-view of the one or more cameras includes a detected change in a set of attention-based factors for one or more subjects in the scene, and adjusting the representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the scene in the field-of-view of the one or more cameras includes adjusting the representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the set of attention-based factors for the one or more subjects in the scene.
	Modai teaches adjusting camera field of view based on detecting attention (Paragraph 4-5).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Reynolds with Guo with Modai in order to improve the system provide an improved viewing experience to a viewer.
Regarding claim 133, Reynolds in view of Guo in view of Soni in view of Modai teaches, wherein the set of attention-based factors includes a first factor that is based on a detected focal plane of a first subject of the one or more subjects in the scene (Modai: Fig. 1).
Regarding claim 134, Reynolds in view of Guo in view of Soni in view of Modai teaches, wherein the set of attention-based factors includes a second factor that is based on whether a second subject of the one or more subjects in the scene is determined to be looking at the one or more cameras (Modai: Paragraph 9).
Claims 137-138, 141 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 10,771741) in view of Guo (US 20110249086) in view of Soni (US 20170111595) in view of Kurtz (US 8,274544).

Regarding claim 137, Reynolds in view of Guo in view of Soni teaches, wherein: the representation of the field-of-view of the one or more cameras has a first represented field-of-view before detecting the change in the scene in the field-of-view of the one or more cameras, the change in the scene in the field-of-view of the one or more cameras includes a detected movement of a subject from a first portion of the field-of-view of the one or more cameras that corresponds to the first represented field-of-view to a second portion of the field-of-view of the one or more cameras that does not correspond to the first represented field-of-view, and adjusting the representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the scene in the field-of-view of the one or more cameras (Soni: Paragraph 55, 17, 156).
Reynolds in view of Guo in view of Soni does not teach explicitly third subject or in accordance with a determination that a fourth subject is not detected in the scene in the first portion of the field-of-view of the one or more cameras, adjusting the representation of the field-of-view from the first represented field-of-view to a second represented field-of-view that corresponds to the second portion of the field-of-view of the one or more cameras; and in accordance with a determination that the fourth subject is detected in the scene in the first portion of the field-of-view of the one or more cameras, forgoing adjusting the representation of the field-of-view from the first represented field-of-view to the second represented field-of-view.
	Kurtz in the same art of endeavor teaches the above (Fig. 4C-4D).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Reynolds with Guo with Kurtz in order to improve the system provide an improved viewing experience to a viewer.
Regarding claim 138, Reynolds in view of Guo in view of Soni teaches, wherein: the representation of the field-of-view of the one or more cameras has a third represented field-of-view before detecting the change in the scene in the field-of-view of the one or more cameras (see claim 1 rejection).
Reynolds in view of Guo in view of Soni does not explicitly teach the change in the scene in the field-of-view of the one or more cameras includes movement of a fifth subject from a third portion of the field-of-view of the one or more cameras that corresponds to the third represented field-of-view to a fourth portion of the field-of-view of the one or more cameras that does not correspond to the third represented field-of-view, and adjusting the representation of the field-of-view of the one or more cameras during the live video communication session based on the detected change in the scene in the field-of-view of the one or more cameras includes: displaying the representation of the field-of-view of the one or more cameras having a fourth represented field-of-view in the live video communication interface that corresponds to the fourth portion of the field-of-view of the one or more cameras and includes a representation of the fifth subject.
Kurtz in the same art of endeavor teaches the above (Fig. 4C-4D).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Reynolds with Guo with Kurtz in order to improve the system provide an improved viewing experience to a viewer.
Regarding claim 141, Reynolds in view of Guo in view of Soni teaches, detect change in the scene.
Reynolds in view of Guo in view of Soni does not teach while displaying the live video communication interface when a seventh subject is detected in the scene in the field-of-view of the one or more cameras: detecting an eighth subject in the scene in the field-of-view of the one or more cameras; and in response to detecting the eighth subject in the scene in the field-of-view of the one or more cameras, displaying, via the display generation component, a prompt to adjust the representation of the field-of-view of the one or more cameras to include a representation of the eighth subject in the live video communication interface.
	Kurtz in the same art of endeavor teaches the above (Fig. 4C-4D; detect people in the scene).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Reynolds with Guo with Kurtz in order to improve the system provide an improved viewing experience to a viewer.

Allowable Subject Matter
Claims 139, 142, 143-147 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652